DETAILED ACTION

1.	 
This is in reply to an application filed on 01/21/2021. Claims 1-17 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.


Drawing Objection
Figures 1-3 are objected to, because those figures are not labeled. Examiner suggests labeling the figures, for example labeling the figures with text in addition to the numbers according to the specification.


4.
Claim Objection
Claim 15 is objected to, because these claims have typographical errors. The examiner suggests the following correction: Replacement of “a connection for connection to the data network (6)” with “a connection for connection to the data network”.
5.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a connection for connection to the data network (6), wherein the apparatus is configured to capture a capacity of computing resources of a multiplicity of computing units of the data network and to control an operation of the data network with respect to the use of the distributed database based on the capacity of computing resources” (Claim 15), and “wherein the apparatus is further configured to capture a network topology of the computing units of the data network, wherein the control of the operation of the data network is dependent on the network topology of the data network” (Claim 16). If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

6.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniel et al,. US 2018/0225611 (hereinafter Daniel).

Regarding claim 1 Daniel teaches a method for controlling a data network with respect to use of a distributed database, the method comprising: 
capturing a capacity of computing resources of a multiplicity of computing units of the data network; and controlling an operation of the data network with respect to the use of the distributed database based on the capacity of computing resources (Daniel teaches a network 200 may connect a plurality of components such as a plurality of consumers that request a plurality of computing resources, a plurality of providers that provide a plurality of computing resources, and a blockchain as a sequential transactional database that may be distributed and connected to the network 200 [0028-0032] and fig. 2-3. Constraints on characteristics of resources can include rules defining characteristics of certain resources or resource types in dependence on characteristics of other resources or resource types or even in dependence on an amount or proportion of tradeable value, such as an amount of tradeable value available. For example, where a consumer has resource requirements for network communication resource and data storage resource, an optimization rule can define a resource constraint that requires data storage resource of higher capacity when a network communication resource is provided having a high data rate, to ensure capacity to store data communicated via the communication resource [0040].  

Regarding claim 2 Daniel teaches the method of claim 1, wherein the controlling of the operation of the data network comprises: assigning computing tasks in connection with storage of data in the distributed database to one or more computing units of the multiplicity of computing units (Daniel teaches Providers are hardware, software, firmware or combination components adapted to provide computing resources for consumption by the consumer. For example, a provider can be a cloud computing service offering processor, memory, storage, database, networking or other computing resources [0028], [0030]).

Regarding claim 3 Daniel teaches the method of claim 1, wherein the controlling of the operation of the data network comprises: assigning computing tasks in connection with activation of the distributed database to one or more computing units of the multiplicity of computing units (Daniel teaches Providers are hardware, software, firmware or combination components adapted to provide computing resources for consumption by the consumer. For example, a provider can be a cloud computing service offering processor, memory, storage, database, networking or other computing resources [0028], [0030]).  

Regarding claim 4 Daniel teaches the method of claim 1, wherein the operation of the data network is controlled based on a predefined correlation between (i) security of data stored in the distributed database and (ii) computing resources for storing the data in the distributed database (Daniel teaches Providers are hardware, software, firmware or combination components adapted to provide computing resources for consumption by the consumer. For example, a provider can be a cloud computing service offering processor, memory, storage, database, networking or other computing resources [0028], [0030], wherein the blockchain database comprises a plurality of rules and constrains [0039]).  


Regarding claim 5 Daniel teaches the method of claim 4, wherein the security of the data is changed by changing configuration parameters of one or more security features of the distributed database when storing the data (Daniel teaches each blockchain includes a Merkle tree of hash or digest values for transactions included in the block to arrive at a hash value for the block, which is itself combined with a hash value for a preceding block to generate a chain of blocks [0031]).  

Regarding claim 6 Daniel teaches the method of claim 5, wherein the one or more security features comprise a chaining checksum of sequentially stored data [0031].  

Regarding claim 7 Daniel teaches the method of claim 4, wherein the operation of the data network is controlled based on a comparison between (i) the security of the data which is indicated based on the predefined correlation for the captured capacity of computing resources and (ii) a predefined target security (Daniel teaches an optimization rule can define a resource constraint that requires data storage resource of higher capacity when a network communication resource is provided having a high data rate, to ensure capacity to store data communicated via the communication resource [0040]).  

Regarding claim 8 Daniel teaches the method of claim 1, further comprising: capturing a network topology of the computing units of the data network, wherein the controlling of the operation of the data network is also dependent on the network topology of the data network (Daniel teaches a network 200 may connect a plurality of computing components via wired, wireless, physical or virtual network, wherein the network 200 could have any communications network topology and/or arrangement [0029], wherein a consumer has resource requirements for network communication resource and data storage resource [0040]).  

Regarding claim 9 Daniel teaches the method of claim 8, wherein the controlling of the operation of the data network comprises adapting the network topology [0029].  

Regarding claim 12 Daniel teaches the method of claim 1, wherein data indicating operating parameters of the data network are stored in the distributed database (Daniel teaches transaction/message submitted to the database include parameters that indicate consumption of a particular resource, will be received and validated by the consumption rule [0037]).  

Regarding claim 14 Daniel teaches the method of claim 1, wherein multifunctional platforms having a plurality of cores are used as computing units for the database (Daniel teaches a network 200 may connect a plurality of components such as a plurality of consumers that request a plurality of computing resources, a plurality of providers that provide a plurality of computing resources, and a blockchain as a sequential transactional database that may be distributed and connected to the network 200 [0028-0032] and fig. 2-3).  

In response to Claim 15: Rejected for the same reason as claim 1
In response to Claim 16: Rejected for the same reason as claim 8
In response to Claim 17: Rejected for the same reason as claim 1

7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel as mentioned above, and further in view of Oh et al. US 2013/0007737 (hereinafter Oh). 

Regarding claim 10 Daniel teaches the method of claim 1, wherein the controlling of the operation of the data network. Daniel does not teach adding or removing computing units from the data network. Oh substantially teaches a server may allocate or generate a virtual machine satisfied by the user terminal hardware and allow the user to connect to the virtual machine [0039-0043], [0074], fig. 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel such that the invention further includes adding or removing computing units from the data network. One would have been motivated to do so to satisfy a hardware configuration of the requester [0038-0039].

Regarding claim 13 Daniel teaches the method of claim 12, wherein the data stored in the distributed database indicate version information of software of the computing units (Oh teaches a server may search for a virtual machine for a requester, and if it determines that the no suitable virtual machine has been found (i.e. indication of version information), then the server will generate a new virtual machine to satisfy a hardware configuration of the requester [0038-0039] and fig. 2).

8.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel as mentioned above, and further in view of Paul et al. US  2002/0147797 (hereinafter Paul). 

Regarding claim 11 Daniel teaches the method of claim 1, wherein the controlling of the operation of the data network. Daniel does not teach outputting user instructions relating to a physical adaptation of the data network via a user interface. Paul substantially teaches after adding a new network device, an administration terminal may inform a human operator of the presence of the new device via GUI [0029] and fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel such that the invention further includes outputting user instructions relating to a physical adaptation of the data network via a user interface. One would have been motivated to do so to allow the operator to configure the device [0009].







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/           Primary Examiner, Art Unit 2494